People v Edwards (2022 NY Slip Op 01521)





People v Edwards


2022 NY Slip Op 01521


Decided on March 10, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 10, 2022

Before: Manzanet-Daniels, J.P., Mazzarelli, González, Shulman, Rodriguez, JJ. 


Ind No. 202/15 Appeal No. 15481 Case No. 2018-03431 

[*1]The People of the State of New York, Respondent,
vYousi Edwards, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Mark W. Zeno of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Lori Ann Farrington of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Margaret L. Clancy, J.), rendered March 19, 2018, convicting defendant, after a jury trial, of manslaughter in the first degree, and criminal possession of a weapon in the second degree, and sentencing him to an aggregate term of 18 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342 [2007]). There is no basis for disturbing the jury's credibility determinations. The evidence supports the conclusion that defendant intended to at least cause serious physical injury to the victim.
Defendant did not preserve his claim that the court should have stricken the purported "outburst" of an eyewitness during cross-examination, or delivered a curative instruction, and we decline to review it in the interest of justice. As an alternative holding, we find no basis for reversal. What defendant characterizes as an outburst amounted to, at most, a few somewhat argumentative responses in which the witness highlighted his vivid memories of the crime. The witness's comments were not so prejudicial as to require sua sponte curative actions by the court.
We perceive no basis for reducing the sentence. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: March 10, 2022